Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US pub 20170338204) in combination with Matsumoto et al. (US pub 20060163730).
With respect to claim 1, Lee et al. teach a method of manufacturing a semiconductor device, the method comprising (see figs. 1-18 and associated text):  
encapsulating a first semiconductor die and a second semiconductor die with an encapsulant 400; 
forming a first redistribution layer 500 over the encapsulant, the first redistribution layer comprising a first dielectric material 500 (silicon nitride); 
forming a second redistribution layer 600, 700 over the encapsulant different from the first redistribution layer, the second redistribution layer comprising both the first dielectric material (silicon nitride) and a second dielectric material 600 (silicon oxide) different from the first dielectric 
forming a first via (conductive material filling holes in the first and second dielectric materials) through both the first dielectric material of the second redistribution layer and the second dielectric material of the second redistribution layer without a glue layer between the first via and the second dielectric layer 600.
Lee et al. fails to teach after forming the second redistribution layer, forming a first via (conductive material filling holes in the first and second dielectric materials) through both the first dielectric material of the second redistribution layer and the second dielectric material of the second redistribution layer.
Matsumoto et al. teach a similar interconnection structure in which after forming a second redistribution layer 105,106, forming a first via 108 through both the first dielectric material 106 of the second redistribution layer and the second dielectric material 105 of the second redistribution layer. See figs. 2(a)-2(f) and associated text.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Matsumoto et al. in the process of Lee et al. to achieve prevention of resisting poisoning. See para 0142.

With respect to claim 2, Lee et al. teach forming the first redistribution layer forms the first dielectric material with a polyimide material.  
connecting a ball grid array 1000a,a’, 1000b,b’ to the first via.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US pub 20170338204) and Matsumoto et al. (US pub 20060163730) as applied to claims 1-2 and 5 above, and further in view of Lee et al. (US pat 7902660).
	With respect to claims 3 and  4 Lee et al. fail to teach forming the second dielectric material with Ajinomoto build up film and prepreg material.
	Lee et al. ‘660 teach using dielectric material comprises of Ajinomoto build up film and prepreg material. See col. 3, line 65 to col. 4, line 15.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Lee et al. ‘660 in the process of Lee et al. to achieve reduction in unwanted capacitance. See col. 3, line 65 to col. 4, line 15.

Allowable Subject Matter
Claims 8-10 and 21-24 are allowed.
Conclusion
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814